Citation Nr: 0417283	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  99-06 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
condition claimed as indigestion; a tooth and gum condition; 
leg cramps; tingling in the hands, fingers, feet, and toes; 
and frequent urination.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from October 1988 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 1997 and later RO decisions which 
denied service connection for a gastrointestinal condition 
claimed as indigestion; a tooth and gum condition; leg 
cramps; tingling in the hands, fingers, feet, and toes; and 
frequent urination.

The present Board decision addresses issues of service 
connection for a tooth and gum condition; leg cramps; 
tingling in the hands, fingers, feet, and toes; and frequent 
urination.  The remand at the end of the desiion addresses 
the issue of service connection for a gastrointestinal 
condition claimed as indigestion.


FINDINGS OF FACT

1.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.  He claims service 
connection a tooth and gum condition (other than service-
connected xerostomia); leg cramps; tingling in the hands, 
fingers, feet, and toes; and frequent urination.  

2.  These claimed conditions are not shown to currently exist 
as either a diagnosed disorder or as an undiagnosed illness 
to a compensable degree.


CONCLUSION OF LAW

The following claimed conditions were not incurred in or 
aggravated by service:  a tooth and gum condition; leg 
cramps; tingling in the hands, fingers, feet, and toes; and 
frequent urination.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 
2002); 38 U.S.C.A. §§ 3.303, 3.317, 3.381 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from October 
1988 to May 1996, which included service from December 1990 
to April 1991 in Southwest Asia during the Persian Gulf War.

At enlistment, the veteran's only pertinent abnormality was a 
chip fracture of the left lateral malleolus from 1983.  His 
service records indicate that he was an artillery officer 
during the Persian Gulf War.  In April 1991, while stationed 
in Saudi Arabia, he was diagnosed with Stage IIIB nodular 
sclerosing Hodgkin's disease; he received chemotherapy and 
radiation treatments over an extended period of time.  
Progress notes refer to various side effects of treatment, 
including tarry stools, nausea, vomiting, upset stomach, and 
abdominal discomfort.  There are references to possible 
gastritis or peptic ulcer disease secondary to Prednisone 
treatment, but those were less likely.  At the veteran's 
request, he was allowed to remain on active duty.  Since 
April 1992, Hodgkin's disease has been in remission.  Dental 
records from 1992 show that he had no oral or dental 
pathology, but he was given a mouth guard with fluoride for 
caries.  On periodic medical examination in July 1992, all 
relevant systems were normal.  

In December 1993, he suffered possible strain in the right 
lower leg while skiing.  In April 1994, he reported posterior 
leg pain, but X-rays were negative.   

Post-Hodgkin's disease treatment records in service show 
urological treatment for fertility matters.  CT scans of the 
abdomen and pelvis were free of residual lymphoma.  He 
generally denied bone pain, neurological changes, and 
bleeding.  In January 1995, he suffered a Grade 2 ankle 
sprain in a fall.  In February 1995, it was noted that there 
had been no increase in dental caries.  

On the veteran's separation medical history report from 
January 1996, it was noted that radiation and chemotherapy 
treatments had destroyed saliva and caused decay of teeth; 
had caused neurotoxicity, tingling in fingers and muscle 
cramps with no notice; had caused loose stools and stomach 
problems and residual adenopathy of the liver, chest, and 
pelvis.  He also reported Hodgkin's disease-related 
gallbladder problems, increased frequency of urination, 
tingling in the fingers and toes, increased trembling in the 
hands, joints in the jaw, neck, arms, legs, and feet that 
popped out of joint occasionally, increased joint and 
shoulder pain, significant back pain, occasional knee pain, 
constant aching of the feet with persistent popping out of 
place, and consistent neuritis.  A CT scan showed no residual 
or recurrent Hodgkin's disease.  An oral examination in March 
1996 was within normal limits.  However, he did have some 
impaired salivary function and required more frequent 
prophylaxis.  The veteran was discharged from active duty in 
May 1996.

On VA general medical examination in October 1996, the 
veteran reported having leg cramps and tingling ever since 
treatment for Hodgkin's disease.  He related that since then 
he also had been having frequent joint displacement of the 
temporomandibular joint, the fingers, and the toes; and 
recurrent indigestion and upset stomach.  He reported having 
frequent urination with periodic burning since Persian Gulf 
War duty.  On examination, his abdomen and genitourinary 
system were normal.  There was no evidence of abnormality of 
the feet or ankles.  Neurologically, he was normal.  X-rays 
of the upper GI system, mandible, hands, and feet were all 
within normal limits.  An upper GI series found no evidence 
of obstruction, ulceration, or neoplasm of the stomach or 
duodenum.  There was mild prominence of the mucosal folds of 
the stomach, but otherwise the examination was unremarkable.  
Diagnoses included status Hodgkin's disease.  The examiner 
believed that most of the veteran's symptoms were related to 
Hodgkin's disease and chemotherapy and radiation treatment, 
and at least a portion of his symptoms was related to Persian 
Gulf War duty and exposure to oil, smoke, and possible 
chemicals.  

On a VA Persian Gulf War examination in January 1997, the 
examiner indicated that multiple symptomatology was related 
to the veteran's primary disease of Hodgkin's disease.  Those 
symptoms included musculoskeletal problems, chronic right 
upper quadrant abdominal pain, loose stools, and 
constipation.  His mouth and throat and his neurological 
system were normal.  

In June 1997, the Special Assistant for Gulf War Illnesses 
from the Defense Department wrote to the veteran that a 
possible chemical agent release in  the vicinity where he had 
been stationed in September 1991 was actually the tear gas 
CS, a riot control agent.  The Special Assistant wrote that 
CS is not dangerous and that it produces only short-term 
effects (tearing eyes, skin irritation, coughing/sneezing and 
difficulty in breathing), not long-term health effects.  In 
July 1997, the Special Assistant wrote that the veteran may 
have been exposed to nerve agents (sarin and cyclosarin) when 
rockets were destroyed in the pit area near Khamisiyah in 
March 1991.  

In November 1997, in part, the RO awarded service connection 
for residuals of Hodgkin's disease and for status-post left 
ankle sprain.  It also denied separate service connection for 
the conditions now claimed on appeal, and it noted that 
claims for service connection for a tooth and gum condition, 
saliva ducts, leg cramps, back pain, tingling in the fingers, 
hands, toes, and feet, and frequent urination were all 
considered part and parcel of the service-connected residuals 
of Hodgkin's disease.

Private dental records from 1997 to 2000 show gingivitis.  
They also indicate that the veteran may have been brushing 
too hard and causing gum problems.  

VA and private medical records from 1997 to 2001 reflect 
follow-up for Hodgkin's disease that is in remission and 
treatment for various conditions.  Residuals of treatment 
have included respiratory problems and decreased immune 
system response with resulting susceptibility to infections.  

A July 1998 physical examination was basically negative.  On 
private treatment in July 1998, it was specifically noted 
that the veteran did not have any crampy abdominal pains, 
stool problems, or rectal bleeding.   

On a substantive appeal received in April 1999, the veteran 
noted that he had been issued a mold for his teeth to 
dispense fluoride and prevent rotting of his teeth; he also 
described bleeding, tender, sore gums and dry mouth.

In September 1999, he noted having loose stool two to three 
times per week.  

A private treating dentist, John W. Sloane, DMD, wrote in 
January 2000 that he had been providing the veteran with 
routine dental care since 1997.  He noted that Hodgkin's 
disease treatment had included mantle radiation from the 
lower third of his cranium (including the mouth and jaws) to 
the abdomen.  The veteran's xerostomia was due to the 
severely compromised function and output of his salivary 
glands caused by his radiation therapy.  As a result, the 
soft tissues of his oral cavity exhibited a chronically 
inflamed condition causing persistent gingival bleeding and 
pain.  The dentist stated that the veteran's current 
condition was consistent with complications stemming from 
Hodgkin's disease and its treatment.  He stated that he had 
focused on gingival fragility and bleeding with associated 
pain in marked excess of normal due to xerostomia, which was 
caused by salivary gland damage from radiation therapy; and 
the possibility of direct damage to the hard and soft tissues 
of the mouth from large doses of radiation used to treat 
Hodgkin's disease.  The dentist was concerned about increased 
susceptibility to dental caries and periodontal disease due 
to the xerostomia and breakdown of the periodontium and other 
hard and soft tissues of the oral cavity due to the direct 
exposure of these tissues to high doses of radiation.  The 
dentist agreed that a VA evaluation was needed to determine 
the present condition and any service connection.

On private treatment in February 2000, it was specifically 
noted that the veteran did not have any crampy abdominal 
pains, stool problems, or rectal bleeding.   

On VA dental examination in May 2000, the veteran had a full 
accompaniment of teeth without dental caries.  He had 
adequate dentition for proper mastication.  He did have 
generalized slight periodontitis, but he had good oral 
hygiene.  He had slight to moderate xerostomia, which was 
secondary to radiation.  Parotid salivary gland flow seemed 
within normal limits.  There was diminished secretion of the 
sublingual and submaxillary glands.  A dental panoramic 
radiograph was within normal limits.  No dental pathology was 
noted.

A private doctor with Gastrointestinal Associates, Paul B. 
Goldberg, M.D., prepared an evaluation in September 2000.  He 
noted that the veteran had been exposed to multiple chemicals 
while serving in the Persian Gulf War and had developed 
Hodgkin's disease and intermittent diarrhea since 1991.  He 
stated that the veteran had received radiation to the abdomen 
as part of the Hodgkin's disease treatment.  The veteran 
described watery to normal stools, usually worse after meals; 
he denied blood (except for hemorrhoid-related blood), 
nausea, vomiting, dysphagia, hematemesis, melena, jaundice, 
or nocturnal symptoms.  On review of systems, there was no 
history of joint pain, back pain, seizures, paralysis, or 
tremors.  His teeth were in good repair.  Femoral, dorsalis 
pedis, and popliteal pulses were intact; there was no edema 
in the extremities, and the digits were normal.  There was no 
limitation or pain on joint motion; examination of the 
extremities showed no asymmetries, tenderness, or effusions.  
Neurologically, reflexes were 2+ and equal; there were no 
pathologic reflexes.  Muscle strength was normal.  Cranial 
nerves were intact.  Sensory examination was normal to 
pinprick and vibration.  The diagnosis was diarrhea, unclear 
etiology, probably functional. 

An October 2000 colonoscopy and sigmoid colon biopsies were 
normal.

On a VA thyroid and parathyroid examination in October 2001, 
it was noted that the veteran had limitation of motion in the 
left ankle after twisting his ankle several times during jump 
school in service, but that he had no definitive diagnosis of 
any ankle disorder.  Neurologically, he was intact, and deep 
tendon reflexes in the arms and legs were equal and active.

In January 2002, the RO granted service connection for 
hypothyroidism and xerostomia secondary to radiation therapy 
for service-connected Hodgkin's disease.  

Dr. Goldberg evaluated the veteran again in July 2002 for 
continuing intermittent gas, abdominal pain, and diarrhea; he 
also presented with some indigestion that was consistent with 
some gastroesophageal reflux.  There was no history of joint 
pain, seizures, paralysis, or tremors.  The impression was 
gastroesophageal reflux.  The doctor wrote in July 2002 that 
he had been treating the veteran over the years for 
intermittent loose stools and symptoms of gastroesophageal 
reflux, including at present.  The etiology of the problem 
was not clear.  The doctor stated that "[I]t is possibly 
relating to the radiation for lymphoma from the lower 1/3 of 
his upper jaw to the pelvis in the past or possibly related 
to similar symptoms he had during Persian Gulf War service."  
He recommended further evaluation by the VA to determine if 
there is any disability related to this.  

II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statements of the case, and the supplemental statements 
of the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims for service connection 
for a tooth and gum condition; leg cramps; tingling in the 
hands, fingers, feet, and toes; and frequent urination.  He 
has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent records 
have been obtained and VA examinations have been provided.  
The veteran has not described any additional treatment 
records that might be relevant to his claims.  The notice and 
duty to assist provisions of the law are satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The veteran seeks service connection for a tooth and gum 
condition; leg cramps; tingling in the hands, fingers, feet, 
and toes; and frequent urination.  He claims such problems 
are related to his service in the Persian Gulf or are 
secondary to his service-connected Hodgkin's disease.  He 
correctly points out that Hodgkin's disease that is no longer 
in treatment is to be rated based on residuals, as found on 
examination.  38 C.F.R. § 4.117, Diagnostic Code 7709.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.  The Board notes that the Persian Gulf War 
illness provisions were recently amended to add certain 
diagnosed conditions involving medically unexplained chronic 
multisymptom illness defined by a cluster of signs and 
symptoms (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome), including any diagnosed illness 
that the VA Secretary determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a).

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

With regard to a claimed tooth and gum condition, the Board 
notes that service connection is already in effect for 
xerostomia, a salivary gland disorder.   Aside from the 
xerostomia, the veteran does not have any current 
identifiable tooth or gum disorder, let alone the type which 
could be service connected for compensation purposes.  
38 C.F.R. § 3.381.  According to a 2000 letter, a private 
dentist found various problems associated with xerostomia,.  
On a VA examination in 2000, the veteran had all of his 
teeth, without any dental caries.  There was slight 
periodontitis, but oral hygiene was good.  These conditions 
do not qualify as disabilities for which service connection 
may be granted for compensation purposes.  Id.  The Board 
notes that in-service treatment records indicate that the 
veteran may be susceptible to dental problems because of 
radiation treatment received for his Hodgkin's disease and 
that he may require more frequent prophylaxis.  However, at 
present, there is no cognizable dental disability other than 
the already service-connected xerostomia.  See Degmetich, 
supra; Brammer, supra.

As for leg cramps and the tingling in the hands, fingers, 
feet, and toes, the veteran has complaints involving the left 
ankle, for which service connection is already in effect; 
this claim is for symptoms that are separate from the left 
ankle pathology.  The Defense Department's Special Assistant 
for Gulf War Illnesses identified some potential chemical 
exposure during the veteran's service in the Persian Gulf.  
However, the Board can discern no objectively observable 
manifestations of such claimed conditions or symptoms that 
have become manifested to a compensable degree up to this 
point in time.  Nor is there evidence of a chronic disability 
involving leg cramps or the claimed tingling in service.  
Moreover, while a 1996 VA examination indicated that the 
veteran's symptoms, including leg cramps and certain tingling 
were attributable to treatment for Hodgkin's disease or 
chemical exposure during the Persian Gulf War, the examiner 
could identify no abnormalities of the hands or feet.  

Similarly, there is no evidence of a disability attributable 
to frequent urination, either in or after service.  While a 
1996 VA examination indicated that the veteran's symptoms, 
including frequent urination were attributable to treatment 
for Hodgkin's disease or chemical exposure during the Persian 
Gulf War, the genitourinary system was normal on this 
examination.

The weight of the credible evidence shows that claimed 
conditions involving the teeth and gums; leg cramps; tingling 
in the hands, fingers, feet, and toes; and frequent urination 
are not objectively demonstrable at the present time, and 
thus service connection may not be granted.  None of these 
claimed conditions was incurred in or aggravated by service.  
As the preponderance of the evidence is against these claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and these claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a tooth and gum condition; leg cramps; 
tingling in the hands, fingers, feet, and toes; and frequent 
urination is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for a gastrointestinal condition claimed 
as indigestion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Medical records from both in and after service indicate that 
the veteran has had loose stools.  The exact nature of that 
condition, however, is unclear.  Some post-service medical 
records refer to diarrhea of unclear etiology.  Others refer 
to gastroesophageal reflux along with the need for further VA 
evaluation to assess the relationship, if any, of such a 
condition to the veteran's in-service treatment for Hodgkin's 
disease.  In light of this ambiguity, the veteran should be 
examined to determine the nature and etiology of any current 
gastrointestinal disorder.  Updated treatement records on 
such condition should also be secured.

Accordingly, this issue is remanded for the following action:

1.  The RO should obtain copies of all 
of the veteran's VA and non-VA treatment 
records, dated during and since 2002, 
concerning gastrointestinal symptoms.

2.  The RO should then have the veteran 
undergo VA examination to determine the 
nature and etiology of any current 
gastrointestinal condition (claimed as 
indigestion). The claims folder should 
be provided to and reviewed by the 
examiner.  The examiner should note any 
current diagnosed gastrointestinal 
condition, and should fully describe any 
current gastrointestinal condition for 
which there is no diagnosis.  Based on 
review of historical records, the 
examiner should provide a medical 
opinion, with adequate rationale, with 
regard to the date of onset and etiology 
of any current gastrointestinal 
disorder, including any relationship 
with the veteran's service or any 
relationship with service-connected 
Hodgkin's disease.

3.  Thereafter, the RO should review the 
claim for service connection for a 
gastrointestinal condition.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



